Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 23-37 are pending.
IDS as filed are considered.
Drawings as originally filed are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 11, 33, 23, 24, 30, and 32  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gao et al. (US 9,589,374).
As to claim 1:
Gao discloses method for semantic segmentation of an image (Fig. 1), comprising: receiving the image; (Step 105, col. 2 lines 25-30)
 performing semantic segmentation on the image to obtain an initial semantic segmentation result; (See Fig. 1, col. 12, 45-55, output of the process comprising steps 110-125 is produced, i.e. result of a segmentation process, and is inputted to a DCNN processing)

See Fig. 1, step 130-145, col. 13’s discussion, also Col. 15, lines 1-25, performing a semantic segmentation post process processing using a pre-trained CNN to obtain a final segmentation result)

As to claim 23:
Gao discloses an apparatus for semantic segmentation of an image, comprising a processor and at least one memory storing at least one machine executable instruction, the processor being operative to execute the at least one machine executable instruction (See Col. 3, lines 35-45, structure of apparatus) to: comprising: receiving the image; (Step 105, col. 2 lines 25-30)
 performing semantic segmentation on the image to obtain an initial semantic segmentation result; (See Fig. 1, col. 12, 45-55, output of the process comprising steps 110-125 is produced, i.e. result of a segmentation process, and is inputted to a DCNN processing)

and inputting image information containing the initial semantic segmentation result to a pre-trained convolutional neural network for semantic segmentation post-processing, so as to obtain a final semantic segmentation result. (See Fig. 1, step 130-145, col. 13’s discussion, also Col. 15, lines 1-25, performing a semantic segmentation post process processing using a pre-trained CNN to obtain a final segmentation result)

As to claim 2/24:
See col. 2, lines 20-40, the image information as a result of the processing to be inputted to the CNN comprises a predetermined format that is normalized, col. 5,  lines  10-12, comprising a region of interest, i.e. the feature(s) of the image that is under analysis) 

As to claim 6:
Gao discloses all limitations of claim 2, wherein the convolutional neural network consists of at least two stages of convolutional neural sub-networks,  (Col. 5, lines 1-25, 2 stages of CNN, See Fig. 2 and 3 which depict each stages) and said inputting the image information containing the initial semantic segmentation result to the pre-trained convolutional neural network for semantic segmentation post-processing so as to obtain the final semantic segmentation result comprises: for each of the at least two stages of convolutional neural sub-networks, in a cascaded order (See Col. 2, lines 5-25, processing the result of segmentation in a cascaded order with the two neural network. See Fig. 1, step 130, 135): inputting the initial semantic segmentation result and a mode among the at least one mode that corresponds to the convolutional neural sub-network at that stage (See col. 2, lines 20-40, the image information as a result of the processing to be inputted to the CNN comprises a predetermined format that is normalized, col. 5,  lines  10-12, comprising a region of interest, i.e. the feature(s) of the image that is under analysis. The format is normalized to be conformed with the neural network)  to the convolutional neural sub- network at that stage to obtain a modified semantic segmentation result; and using the modified semantic segmentation result as an initial See Fig. 3, step s335 through 355, col. 3, lines 5-35, based on the result of second stage neural network, a final report is compiled and outputted in step 360)

As to claim 8/30:
Gao discloses all limitations of claim 1/23, wherein the convolutional neural network consists of two stages of convolutional neural sub-networks, comprising a first stage of convolutional neural sub-network which is a convolutional neural network for global information optimization post-processing, and a second stage of convolutional neural sub-network which is a convolutional neural network for local edge optimization post-processing. (Col. 5, lines 1-25, 2 stages of CNN, See Fig. 2 and 3 which depict each stages. See Fig. 2 and 3, all steps. See Col. 2, line 15-30, first stage to identify one or more candidate locations (global), and second stage to find within the candidate locations the one or more detailed/refined location, i.e. a local feature within the candidates)

As to claim 10/32:
Gao discloses all limitations of claim 1/23, wherein the semantic segmentation result is a confidence map or category labels to which respective pixels in the image belong. (See Col. 14, lines 14-20, a collection of locations and associated classification confidences for each respective location, i.e. confidence map)

As to claim 11/33:
Gao discloses all limitations of claim 2/24 wherein the at least one mode corresponding to the image comprises one or more of: a visible image mode, a depth 145756114.1Inventor Hengchen DAI, et al.Docket No. 128000-8079.US00 Appl. No. Not yet assigned FiledHerewith Page8 of 15mode, a Computed Tomography (CT) mode, an infrared mode, a millimeter wave mode or an ultrasound mode. (See col. 2, lines 30-40, DICOM, NIfti, i.e. visible image format)

Allowable Subject Matter
Claims 4, 3, 5, 7, 9, 35, 26, 27, 37, 28, 29, 31, 25, 36 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
References considered pertinent to the invention include:
Georgescu et al. (US 2016/0174902) - A method and system for anatomical object detection using marginal space deep neural networks is disclosed. The pose parameter space for an anatomical object is divided into a series of marginal search spaces with increasing dimensionality. A respective sparse deep neural network is trained for each of the marginal search spaces, resulting in a series of trained sparse deep neural networks. Each of the trained sparse deep neural networks is trained by injecting sparsity into a deep neural network by removing filter weights of the deep neural network.
Ren et al. (US 2018/0268284) - Apparatuses and methods of manufacturing same, systems, and methods for generating a convolutional neural network (CNN) are described. In one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/QUAN M HUA/Primary Examiner, Art Unit 2645